Justice RICE
delivered the Opinion of the Court.
{1 In this negligence action, we review whether the court of appeals erred when it held that the trial court correctly instructed the jury on the sudden emergency doctrine after the Respondent, Michael E. Johnson, lost control of his vehicle in winter driving conditions and collided with Petitioner, Richard Bedor. We hold that the trial court abused its discretion when it tendered the sudden emergency instruction. - Therefore, we reverse the judgment of the court of appeals.
{2 In addition, we hold that trial courts should no longer give the sudden emergency instruction in negligence cases because the instruction's potential to mislead the jury greatly outweighs its minimal utility.
I.. Facts and Procedural History
1 3 Bedor was driving eastbound outside of Telluride, Colorado on January 16, 2004, at about 7:00 a.m., when he the saw headlights of a westbound vehicle cross the center line. Bedor slowed down, but the westbound car, driven by Johnson, spun out of control and slid sideways into the front of Bedor's vehicle. Both Bedor and Johnson were injured in the accident. An investigation of the scene revealed that Johnson lost control of his vehicle when he hit an iey patch of snow on the road.
I 4 Bedor filed a negligence action against Johnson. The case proceeded to a jury trial. The investigating police officer testified that an ice patch regularly forms during the winter in the portion of the westbound lane in which Johnson was driving. Johnson acknowledged that he had previously experienced the ice patch in that area and "was aware of the possibility" that the ice might be present the morning of the accident. There was conflicting evidence at trial regarding whether Johnson was intoxicated, speeding, or both when he lost control and spun into Bedor's vehicle.
15 Johnson requested that the trial court instruct the jury on the sudden emergency doctrine. He argued that he did not cause the ice patch that led to the accident and that he acted reasonably in light of the sudden emergency the ice presented. Bedor's counsel objected, but the trial court overruled the objection and instructed the jury on the sudden emergency doctrine. The jury returned a verdict in Johnson's favor. It found that although Bedor indeed suffered injuries, damages, or losses on account of the accident, Johnson was not negligent and therefore did not cause Bedor's injuries, damages, or losses. The trial court awarded $34,616.73 in costs to Johnson.
6 Bedor appealed the jury verdict to the court of appeals. He argued that the trial court abused its discretion when it instructed the jury on the sudden emergency doctrine and thereby prejudiced Bedor's case. The court of appeals affirmed the jury verdict in an unpublished opinion. Bedor v. Johnson, No. 08CA2421, slip op. at 22, 2009 WL 3863408 (Colo.App. Nov. 19, 2009) (not selected for official publication). It reasoned that the trial court properly issued the sudden emergency instruction because competent evidence at trial showed that Johnson was confronted with a sudden or unexpected occurrence-the ice patch-that was not of his own making. Id. at 4-8.
*926T7 Bedor petitioned this Court for certio-rari review of "whether the court of appeals erred in holding that a driver who loses control of a vehicle in winter driving conditions, crosses over into the lane of oncoming traffic, and collides with plaintiff's vehicle is entitled to a 'sudden emergeney' instruction." After oral argument, this Court ordered supplemental briefing on the question of "whether a separate jury instruction concerning sudden emergencies should continue to be given in any negligence case?" We now reverse the judgment of the court of appeals and abolish the sudden emergency doctrine.
II. Standard of Review
18 Trial courts have a duty to correctly instruct juries on matters of law. Day v. Johnson, 255 P.3d 1064, 1067 (Colo.2011); Krueger v. Ary, 205 P.3d 1150, 1157 (Colo. 2009). To determine whether the trial court has performed this duty, we first review de novo the jury instruction at issue to assess whether the instruction correctly states the law. Day, 255 P.3d at 1067. If it does, then we review the trial court's decision to give the jury instruction for an abuse of discretion. Id. |
III. The Trial Court Abused Its Discretion
T9 Although the pattern sudden emergency jury instruction given by the trial court correctly stated the law as it existed at the time of trial, see CJI-Civ. 4th 9:11,1 the trial court abused its discretion by instructing the jury on the sudden emergency doctrine because competent evidence did not support giving the instruction in this instance. See Young v. Clark, 814 P.2d 364, 366 (Colo.1991).
{10 The sudden emergency doctrine ree-ognizes "that a person confronted with sudden or unexpected cireumstances calling for immediate attention is not expected to exercise the judgment of one acting under normal conditions." Young, 814 P.2d at 865 (citing W.P. Keeton et al., Prosser and Keeton on the Law of Torts § 83 (5th ed. 1984)). A trial court has a duty to instruct the jury on sudden emergency if a party requests the instruction and competent evidence supports that request. Kendrick v. Pippin, 252 P.3d 1052, 1059 (Colo.2011); Davis v. Cline, 177 Colo. 204, 208-09, 493 P.2d 362, 364 (1972). "Competent evidence" in this context is relevant evidence that a reasonable mind might accept as adequate to support the conclusion that there was a sudden emergency and that the party requesting the instruction did not cause the emergency. See Young, 814 P.2d at 366; see also City of Colo. Springs v. Givan, 897 P.2d 753, 756 (Colo.1995) (defining "competent evidence").
11 This Court determined that competent evidence supported giving the sudden emer-geney instruction in Young and Davis. In Young, the evidence demonstrated that the defendant deliberately applied her brakes and jerked her car to the left in an attempt to avoid the plaintiffs car after an unidentified driver abruptly swerved into the center lane of traffic, forcing the defendant to brake suddenly. 814 P.2d at 364, Similarly in Davis, this Court held that competent evidence supported the plaintiff's request for a sudden emergency instruction when the plaintiff veered sharply to avoid a bus that had suddenly moved into her lane. 177 Colo. at 206-07, 498 P.2d at 863. The Court reasoned that the plaintiff's evasive maneuver showed that the plaintiff "chose a course of conduct ... which she might not have chosen otherwise except for the compelling cireum-stances of the emergency situation," and thus merited an instruction on sudden emergency. Davis, 177 Colo. at 208, 498 P.2d at 864. Young and Davis indicate that a trial court may properly give the sudden emergency instruction when competent evidence shows that the party requesting the instruction took deliberate action in response to a sudden emergency situation.
{12 In contrast to Young and Davis, where competent evidence supported the trial court's sudden emergency instruction, we *927recently determined in Kendrick that competent evidence did not support the trial court's decision to tender the instruction when the defendant put her car in four wheel drive in anticipation of wintery driving conditions. 252 P.3d at 1059. Although the defendant took deliberate action to avoid a collision by applying her brakes and making an illegal right turn after hitting a slippery patch of road, we held that the trial court abused its discretion by giving the sudden emergency instruction because competent evidence did not show that the defendant was confronted with a "sudden or unexpected occurrence" when trial testimony showed that the defendant "anticipated that the roads and intersections would likely be icy that morning." Id. at 1058-60. With these cases in mind, we turn to the evidence underlying the sudden emergency instruction given by the trial court in this case.
{ 13 The evidence here showed that Johnson lost control of his vehicle upon encountering the snow patch. A loss of control does not constitute a deliberate response to a sudden emergency; rather, it indicates a complete lack of such a deliberate response. Thus, Young and Davis indicate that the trial court should not have given the instruction in this instance. In addition, the evidence showed that Johnson was specifically aware of the possibility that snow and ice might be on the road in the vicinity of the snow patch because he drove that stretch of road on a regular basis. His awareness was therefore similar to the Kendrick defendant's cognizance of wintery driving conditions and thus did not merit a sudden emergency instruction.
1 14 Furthermore, additional, albeit inconclusive, evidence showed that Johnson may have been speeding and/or intoxicated when he lost control of his vehicle. This evidence tends to show that Johnson might have contributed to, if not caused, the alleged "sudden emergency" that led to the accident. That Johnson's pre-accident conduct may have caused or contributed to the emergency situation demonstrates that the trial court should not have instructed the jury on sudden emer-geney principles. In sum, the evidence presented does not competently or reasonably support the trial court's decision to tender the sudden emergency instruction in this case. The trial court therefore abused its discretion.
$15 Because the instruction could have affected the outcome of the trial, the trial court's error was not harmless. See Lifson v. City of Syracuse, 17 N.Y.3d 492, 934 N.Y.S.2d 38, 958 N.E.2d 72, 75 (2011) (concluding that error in giving sudden emer-geney instruction was not harmless where application of the instruction to the facts presented could have affected the outcome of the trial); see also Kendrick, 252 P.3d at 1067 (reversing and remanding for a new trial where trial court erred in giving sudden emergency instruction). Specifically, under the instruction given as applied to the facts of this case, the jury could have believed that Johnson was driving negligently before he contacted the icy patch, yet found that the icy patch formation itself was a "sudden emergency," the existence of which was "no fault" of Johnson's. As such, the jury may have concluded that Johnson was "not chargeable with negligence" once he hit the icy patch due to the sudden emergency instruction. We accordingly reverse the judgment of the court of appeals and remand for a new trial.
116 Having decided the outcome of this case, we now address the question upon which we ordered supplemental briefing from the parties: whether a separate jury instruction concerning sudden emergencies should continue to be given in any negligence case.
IV. Sudden Emergency Doctrine
117 We hold that Colorado negli-genee law no longer requires the sudden emergency instruction and that the instruction's potential to mislead the jury outweighs its minimal utility. We therefore abolish the sudden emergency doctrine.
118 In the following analysis, we first discuss our decision to retain the sudden emergency doctrine in Young, 814 P.2d at 369. Next, we summarize why our recent sudden emergency opinion, Kendrick, supports our decision to depart from Young in this case. Finally, we discuss the sudden *928emergency - instruction's - minimal - utility weighed against its potential to mislead the jury.
A. Young and Kendrick
1 19 This Court explicitly retained the sudden emergency doctrine in Young, 814 P.2d at 869. Like this case, Young arose out of a negligence action resulting from a car accident. See id. at 364. There, we assessed the plaintiff's invitation to abolish the sudden emergency doctrine, but elected to keep the instruction for several reasons. First, we determined that the sudden emergency instruction "merely serves as an explanatory instruction, offered for purposes of clarification for the jury's benefit," id. at 368, and does not "intimate[ ] that ordinary rules of negligence do not apply to the cireumstances constituting the claimed 'sudden emergen-ey? " Id. at 867-68 (quoting Knapp v. Stanford, 392 So.2d 196, 198 (Miss.1980)). Additionally, we concluded that the instruction did not conflict with Colorado's modern comparative negligence scheme even though courts developed the sudden emergency doe-trine to "overcome the harsh effect[s] of the former contributory negligence defense whereby a plaintiff's negligence acted as a complete bar to recovery." Id. at 868. Finally, we stated that "[the sudden emergency doctrine is a long-established principle of law in this jurisdiction," and thereby upheld the doctrine under principles of stare decisis. Id. at 869.
1 20 Justice Lohr dissented in Young. Id. at 869-72 (Lohr, J., dissenting). He opined that the sudden emergency instruction is "unnecessary, confusing, and places undue emphasis on only a portion of the relevant facts in a negligence action." Id. at 869 (Lohr, J., dissenting). He also described the instruction's duplicative nature and minimal utility when read in context with the general negligence and reasonable care instructions that, in his opinion, "provide sufficient guidance for the jury to apply the reasonably careful person standard." Id. at 370 (Lohr, J., dissenting).
{121 We continued to apply the sudden emergency doctrine after Young and did so recently in Kendrick, 252 P.3d at 1058. As stated above, we held in that case that competent evidence did not support the trial court's decision to instruct the jury on sudden emergency when the defendant anticipated that roads would be slick before she encountered an icy patch and slid into another vehicle Id. at 1059. We therefore remanded the case to the court of appeals with instructions to remand for a new trial. Id. at 1067. In a dissenting opinion, Justice Eid disagreed with the majority's decision to remand for a new trial on sudden emergency grounds because the sudden emergency instruction "simply repeats the negligence formulation." Id. at 1071 (Eid, J., dissenting). She also opined that if "the majority believes that the instruction is more than an explanatory instruction," then, "the majority should simply abolish the doctrine altogether." Id. (Eid, J., dissenting) (citing Young, 814 P.2d at 372 (Lohr, J., dissenting) (arguing for the abolition of the doctrine).
22 Although we applied the sudden emer-geney doctrine in Kendrick, the continued validity of the doctrine was not at issue in that case. See id. at 1058 n. 1 (the certiorari issue regarding the sudden emergency doctrine was "[wlhether the court of appeals erred in holding that a driver who loses control of a vehicle in winter driving conditions and collides with a vehicle stopped at a traffic light is entitled to a sudden emergency jury instruction"). Here, the issue of whether to abolish the sudden emergency doctrine is squarely before the Court. Accordingly, we now discuss our decision to abolish the doctrine.
B. The Sudden Emergency Doctrine is Abolished
T23 Today we join numerous other jurisdictions 2 and abolish the sudden emer-*929geney doctrine because its minimal utility in Colorado's comparative negligence scheme is greatly outweighed by the instruction's danger of misleading the jury. The principles of stare decisis provide that this Court will follow the rule of law it has established in earlier cases. People v. Blehm, 983 P.2d 779, 788 (Colo.1999) (collecting cases). We will depart from our precedent, however, "where sound reasons exist for doing so." Id. at 788-89 (citing Creacy v. Indus. Comm'n, 148 Colo. 429, 433, 366 P.2d 384, 386 (1961)). As detailed below, sound reasons exist to abolish the sudden emergency doctrine. We now turn to the first of these reasons: the doctrine's minimal utility.
1. - Minimal Utility
1 24 The sudden emergency instruction has minimal utility for two reasons. First, the instruction is no longer necessary to serve the purpose for which it was originally enacted. See Young, 814 P.2d at 368. Courts developed the doctrine to "overcome the harsh effect of the former contributory negli-genee defense whereby a plaintiffs negli-genee acted as a complete bar to recovery." Id. The General Assembly adopted the modern comparative negligence statute, now codified at section 18-21-111, C.R.S. (2012), for the same reason: to diminish the harshness of the total bar to a plaintiff's recovery that formerly resulted when the plaintiff's negli-genee contributed to his or her injuries. Young, 814 P.2d at 368 (citing Montgomery Elevator Co. v. Gordon, 619 P.2d 66, 70 (Colo.1980)).
1 25 We recognized the diminished utility of the sudden emergency doctrine in Young, but nonetheless upheld the doctrine by concluding that the sudden emergency instruetion "is consistent with this state's comparative negligence scheme." Id. We agree with our previous assessment that the sudden emergency instruction does not conflict with the modern comparative negligence scheme. We reject our former view, however, that this absence of conflict necessitates retaining the doctrine because, as we will discuss in detail in the following section, the instruction's diminished utility in light of the comparative negligence statute is greatly outweighed by its potential to mislead the jury.
126 Second, the sudden emergency instruction does not enrich the body of negli-genee jury instructions. Instead, the sudden emergency instruction unnecessarily repeats the "reasonable care under the circumstances" standard articulated by two other pattern negligence instructions. See Kendrick, 252 P.3d at 1071 (Eid, J., dissenting) ("instruction simply repeats the negligence formulation-namely, that the jury should consider the defendant's conduct in light of the cireumstances"); CJI-Civ. 4th 9:6 (defining "negligence" as acting in a way that "a reasonably careful person" would not "under the same or similar circumstances"); CJI-Civ. 4th 9:8 (defining "reasonable care" as the "degree of care which a reasonably careful person would use under the same or similar cireumstances").
127 We reasoned in Young that the sudden emergency instruction clarified the applicable standard of care by explaining how the jury should specifically apply the reasonable care standard in sudden emergency situations. 814 P.2d at 868. The phrase "same or similar circumstances" in the general negli-genee and specific reasonable care instructions, however, sufficiently describes the standard of care and broadly encompasses all cireumstances, including sudden emergen-cles. See Kendrick, 252 P.3d at 1071 (Eid, J., dissenting); Bjorndal v. Weitman, 344 Or. 470, 184 P.8d 1115, 1121 (2008) ("the usual instruction on negligence sufficiently covers what a reasonably prudent person would do under all cireumstances, including those of sudden emergency" (citation - omitted)). Therefore, the sudden emergency instruction is minimally useful because it is duplicative and adds virtually nothing to the corpus of negligence jury instructions.
2. Potential to Mislead the Jury
28 In addition to its minimal utility, the sudden emergency doctrine presents a seri*930ous risk of misleading the jury because it: (1) fails to instruct the jury to find two important facts before applying the sudden emergency doctrine; (2) does not define the term "sudden emergency"; (8) implies that sudden emergency situations require a reduced standard of care; and (4) focuses the jury's attention on events that transpired during and after the emergency rather than on the totality of the cireumstances. See Young, 814 P.2d at 872 (Lohr, J., dissenting) ("The instruction has only marginal utility but creates serious risk of misapplication and confusion."). We discuss each of these potentially misleading aspects of the sudden emergency doctrine in turn.
1 29 First, the instruction is premised upon two key facts: (1) that there was a sudden emergency; and (2) that the emergency was not caused by the allegedly-negligent party. See CJI-Civ. 4th 9:11 ("A person who, through no fault of his or her own, is placed in a sudden emergency, is not chargeable with negligence if the person exercises that degree of care that a reasonably careful person would have exercised under the same or similar cireumstances." (emphasis added)). The instruction does not, however, specifically charge the jury with determining whether or not the evidence establishes these two premises. See id. The jury could therefore interpret the instruction as an affirmative finding by the trial court that an emergency indeed existed, and that the allegedly-negligent party played no role in creating that emergency.
130 For example, in this case, the jury could have interpreted the sudden emergency instruction as a finding by the trial court that Johnson's actions leading up to the snow patch did not contribute to his loss of control, even though some evidence tended to show that Johnson may have been speeding or intoxicated. Such an interpretation would unfairly benefit the allegedly-negligent party-here, Johnson-because the jury would not have to consider whether that party's conduct caused the emergency, or even if the emergency actually occurred.
31 Second, even if the jury interpreted the instruction to require these two initial factual findings, the instruction does not define "sudden emergency." Therefore, the jury is left to its own devices to determine whether or not a "sudden emergency" occurred in each case. This lack of guidance can not only lead to inconsistent results among cases, but might also result in prejudice depending on how the jury defines the term.
132 In addition, the sudden emergency instruction can lead the jury to incorrectly apply a less stringent standard of care. Young, 814 P.2d at 871 (Lohr, J., dissenting); ° Dunleavy v. Miller, 116 NM. 353, 862 P.2d 1212, 1218 (1998). When given with the general negligence and reasonable care instructions, the separate sudden emergency instruction can imply to the jury that a sudden emergency gives rise to a different standard of care; otherwise there would be no need for a separate instruction. Young, 814 P.2d at 371 (Lohr, J., dissenting). Moreover, if the trial court instructs on sudden emergency after instructing the jury on general negligence and on the specific reasonable care standard, as it did in this case, the jury might interpret the sudden emergency instruction as an exception to or modification of the previously-deseribed general standard of care. See Knapp, 392 So.2d at 198 ("The emergency rule is not an exception to the general rule requiring reasonable care." (citation omitted)). Such an interpretation could prejudice the party alleging negligence by misleading the jury to apply a reduced standard of care in sudden emergency situations.
133 Finally, the sudden emergency instruction can unduly foeus the jury's attention on the allegedly-negligent party's actions during and after the emergency rather than on the totality of the cireumstances. Young, 814 P.2d at 371 (Lohr, J., dissenting); Simonson v. White, 220 Mont. 14, 713 P.2d 983, 989 (1986). As a result, the doctrine can lead the jury to ignore the allegedly-negligent party's actions prior to the sudden emergency. Simonson, 718 P.2d at 989 (" 'The circumstances' includes the pressure and split-second decision-making which accompanies the crisis prior to some automobile accidents."). Focusing on the allegedly-negligent party's actions during and after the *931alleged emergency can prejudice the party alleging negligence by causing the jury to lose sight of the very negligence that caused the emergency in the first place. Id.; see Young, 814 P.2d at 871-72 (Lohr, J., dissenting); Kline v. Emmele, 204 Kan. 629, 465 P.2d 970, 978 (1970) (sudden emergency instruction might "cause the jury to lose sight of the negligence which caused the emergenCy”).
{34 These potentially misleading characteristics of the sudden emergency instruction greatly outweigh its minimal utility. Accordingly, we abolish the sudden emergency doe-trine.
V. Conclusion
1 35 We reverse the judgment of the court of appeals upholding the trial court's decision to instruct the jury on sudden emergency and remand for a new trial The trial court abused its discretion because competent evidence did not support giving the sudden emergency instruction in this instance. Going forward, we abolish the sudden emergency doctrine because its potential to mislead the jury outweighs its minimal utility.
Justice EID dissents.
Justice BOATRIGHT dissents.

. CJI-Civ. 4th 9:11 states: "A person who, through no fault of his or her own, is placed in a sudden emergency, is not chargeable with negligence if the person exercises that degree of care that a reasonably careful person would have exercised under the same or similar circumstances."


. See, eg., Wiles v. Webb, 329 Ark. 108, 946 S.W.2d 685, 689 (1997) (abolishing sudden emergency instruction); Knapp, 392 So.2d at 198-99 (same); McClymont v. Morgan, 238 Neb. 390, 470 N.W.2d 768, 772 (1991) (same); Dunleavy v. Miller, 116 N.M. 353, 862 P.2d 1212, 1216-19 (N.M.1993) (same); see also Lyons v. Midnight Sun Transp. Servs., Inc., 928 P.2d 1202, 1206 (Alaska 1996) (holding that sudden emergency instruction should rarely, if ever, be used); Di*929Cenzo v. Izawa, 68 Haw. 528, 723 P.2d 171, 181 (1986) (strongly discouraging use of sudden emergency instruction); Simonson v. White, 220 Mont. 14, 713 P.2d 983, 989-90 (1986) (abolishing sudden emergency instruction in automobile accident cases); Bjorndal v. Weitman, 344 Or. 470, 184 P.3d 1115, 1121 (2008) (same).